--------------------------------------------------------------------------------

Exhibit 10.1



February 15, 2019


USA Technologies, Inc.
100 Deerfield Lane
Suite 300
Malvern, PA  19355
Attention: Glen Goold



  Re:
CONSENT TO EXTENSION



Dear Sir or Madam:


We refer to that certain Credit Agreement, dated as of November 9, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among USA Technologies, Inc., a Pennsylvania corporation
(the “Borrower”), the other Loan Parties party thereto (together with the
Borrower, the “Loan Parties”), the lenders party thereto from time to time (the
“Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders.  Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Credit
Agreement.


The Loan Parties have requested that the Administrative Agent consent to an
extension of (a) the delivery of the Borrower’s audited financial statements for
the fiscal year ended June 30, 2018, the unaudited financial statements for the
fiscal quarters ended September 30, 2018, and December 31, 2018, and the related
compliance certificates required to be delivered pursuant to Section 5.01(a),
(b) and (c), as applicable, of the Credit Agreement to March 31, 2019 (the
“Financial Reporting Extension”) and (b) the date by which the Borrower must
comply with the financial covenants set forth in Section 6.12 of the Credit
Agreement with respect to the fiscal quarter ending on December 31, 2018, to
March 31, 2019 (the “Financial Covenant Extension”; and together with the
Financial Reporting Extension, the “Specified Extensions”).


At your request and subject to the terms and conditions of this letter
agreement, the Administrative Agent and the Lenders consent to the Specified
Extensions.  As a condition to such consent, the Loan Parties hereby agree that
the Applicable Rate shall continue to be set at Category 1 until at least the
date that the unaudited financial statements and related compliance certificate
required to be delivered pursuant to Sections 5.01(b) and (c) with respect to
the fiscal quarters ending September 30, 2018, and December 31, 2018, are
delivered to the Administrative Agent.


In consideration of the Specified Extension, the Loan Parties agree that (a) the
Borrower shall not request, and the Secured Parties shall not be required to
honor, any request for additional Revolving Loans, Letters of Credit, or other
credit accommodations, provided that the Secured Parties may do so in their sole
and absolute discretion, (b) with respect to the fiscal month ending January 31,
2019, that on or before March 1, 2019, they shall deliver an unaudited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal month and the then
elapsed portion of current fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal yearend audit adjustments and the
absence of footnotes, (c) on or before Friday of each week, the Borrower shall
deliver to the Administrative Agent a 13-week rolling cash flow report, and (d)
from and after the date hereof, no Loan Party will, nor will it permit any
Subsidiary to, (i) declare or make, or agree to declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, other than Restricted Payments made to other Loan Parties,
(ii) sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, pursuant to Section 6.05(h) of the Credit
Agreement, nor will the Borrower permit any Subsidiary to issue any additional
Equity Interest in such Subsidiary (other than to the Borrower or another
Subsidiary in compliance with Section 6.03 or Section 6.04 of the Credit
Agreement), (iii) merge into or consolidate with it, or liquidate or dissolve,
or (iv) consummate an Acquisition or enter into an agreement with respect to an
Acquisition.  The failure to comply with the foregoing sentence will constitute
an immediate Event of Default under the Credit Agreement.



--------------------------------------------------------------------------------

Each of the Loan Parties hereby (a) agrees that, after giving effect to the
terms hereof, no Default or Event of Default exists as of the date hereof, (b)
reaffirms all of its obligations and covenants under the Credit Agreement and
the other Loan Documents to which it is a party, (c) restates and renews each
and every representation and warranty heretofore made by it in the Credit
Agreement and the other Loan Documents as fully as if made on the date hereof
(except with respect to representations and warranties made as of an expressed
date, in which case such representations and warranties shall be true and
correct as of such date) and (d) agrees that none of its respective obligations
and covenants shall be reduced or limited by the execution and delivery of this
letter agreement.


Each Loan Party and their respective Affiliates, successors, assigns, and legal
representatives (collectively, the “Releasors”), acknowledge and agree that
through the date hereof, each Secured Party has acted in good faith and has
conducted itself in a commercially reasonable manner in its relationships with
the Releasors in connection with this agreement and in connection with the
Secured Obligations, the Credit Agreement, and the other Loan Documents, and the
obligations and liabilities of the Releasors existing thereunder or arising in
connection therewith, and the Releasors hereby waive and release any claims to
the contrary.  The Releasors hereby release, acquit, and forever discharge each
Secured Party and its Affiliates (including, without limitation, its parent and
its subsidiaries) and their respective officers, directors, employees, agents,
attorneys, advisors, successors and assigns, both present and former
(collectively, the “Secured Party Affiliates”) from any and all manner of
losses, costs, defenses, damages, liabilities, deficiencies, actions, causes of
action, suits, debts, controversies, damages, judgments, executions, claims,
demands, and expenses whatsoever, asserted or unasserted, known or unknown,
foreseen or unforeseen, in contract, tort, law or equity (generically,
“Claims”), that any Releasor has or may have against any Secured Party and/or
any Secured Party Affiliate by reason of any action, failure to act, event,
statement, accusation, assertion, matter, or thing whatsoever arising from or
based on facts occurring prior to the effectiveness of this Agreement that
arises out of or is connected to the Loan Documents or the Secured Obligations. 
Each of the Releasors hereby unconditionally and irrevocably agrees that it will
not sue any Secured Party or any Secured Party Affiliate on the basis of any
Claim released, remised, and discharged by such Releasor pursuant to this
paragraph.  If any Releasor or any of their respective successors, assigns, or
other legal representatives violates the foregoing covenant, each Releasor, for
itself and its successors, assigns, and legal representatives, agrees to pay, in
addition to such other damages as any Secured Party or any Secured Party
Affiliate may sustain as a result of such violation, all reasonable and
documented attorneys’ fees and costs incurred by any Secured Party or any
Secured Party Affiliate as a result of such violation.



--------------------------------------------------------------------------------

This letter agreement shall not become effective until (a) each of the Loan
Parties and the Administrative Agent have executed and delivered this letter
agreement to the Administrative Agent, (b) the Loan Parties shall have prepaid
the Term A Loan in an aggregate principal amount of at least $15,000,000 (such
prepayment to be applied in inverse order of maturity of the Term A Loan), (c)
the Loan Parties shall have paid to the Administrative Agent, for the benefit of
the Lenders, a non-refundable extension fee of $30,000 in immediately available
funds, and (d) the Loan Parties shall have paid (or made arrangements acceptable
to the Administrative Agent to pay) all outstanding legal fees of counsel to the
Administrative Agent.  Except for the consents set forth above, the text of the
Credit Agreement and all other Loan Documents shall remain unchanged and in full
force and effect.  This letter agreement shall not constitute an amendment to
any other provision of the Credit Agreement or any other Loan Document. The
Specified Extension is a one-time consent and shall not be construed as an
agreement to consent to any future event. No consent by the Administrative Agent
or the Lenders under the Credit Agreement or any other Loan Document is granted
or intended except as expressly set forth herein.  Except as set forth herein,
the consents agreed to herein shall not constitute a modification of the Credit
Agreement or any of the other Loan Documents, or a course of dealing with the
Administrative Agent and the Lenders at variance with the Credit Agreement or
any of the other Loan Documents, such as to require further notice by the
Administrative Agent or the Lenders to require strict compliance with the terms
of the Credit Agreement and the other Loan Documents in the future.  This letter
agreement shall be a “Loan Document” for all purposes under the Credit
Agreement. This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.  This letter agreement may
be executed in any number of counterparts, each of which shall be deemed to be
an original, but all such separate counterparts shall together constitute but
one and the same instrument.  Delivery by one or more parties hereto of an
executed counterpart of this letter agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this letter agreement.  Any party delivering an
executed counterpart of this letter agreement by facsimile or other electronic
method of transmission shall also deliver an original executed counterpart to
the Administrative Agent, but the failure to do so shall not affect the
validity, enforceability, or binding effect of this letter agreement.


[remainder of page intentionally left blank; signature pages follow]



--------------------------------------------------------------------------------

BORROWER:
USA TECHNOLOGIES, INC.
     
By: /s/ Stephen P. Herbert
 
Name: Stephen P. Herbert
 
Title: Chief Executive Officer




--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND SOLE LENDER:



 
JPMORGAN CHASE BANK, N.A.
     
By: /s/ Geraldine A. King
 
Name: Geraldine A. King
 
Title: Executive Director,
 
          Special Credits Risk




--------------------------------------------------------------------------------

CONSENT, REAFFIRMATION, AND AGREEMENT OF GUARANTORS


Each of the undersigned (a) acknowledges receipt of the foregoing consent (the
“Agreement”); (b) consents to the execution and delivery of the Agreement; and
(c) reaffirms all of its obligations and covenants under the Credit Agreement
(as defined in the Agreement) and all of its other obligations under the Loan
Documents to which it is a party, and, agrees that none of its obligations and
covenants shall be reduced or limited by the execution and delivery of the
Agreement or any of the other instruments, agreements or other documents
executed and delivered pursuant thereto.


This Consent, Reaffirmation, and Agreement of Guarantors (this “Consent”) may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.  This Consent may be executed by
each party on separate copies, which copies, when combined so as to include the
signatures of all parties, shall constitute a single counterpart of the Consent.


As of February 15, 2019



 
STITCH NETWORKS CORPORATION
     
By: /s/ Stephen P. Herbert
 
Name: Stephen P. Herbert
 
Title: Chief Executive Officer
     
USAT CAPITAL CORP, LLC
     
By: /s/ Stephen P. Herbert
 
Name: Stephen P. Herbert
 
Title: Chief Executive Officer
     
CANTALOUPE SYSTEMS, INC.
     
By: /s/ Stephen P. Herbert
 
Name: Stephen P. Herbert
 
Title: Chief Executive Officer






--------------------------------------------------------------------------------